Name: 2001/691/EC: Decision of the European Parliament and of the Council of 14 December 2000 concerning the mobilisation of the flexibility instrument (paragraph 24 of the Interinstitutional Agreement of 6 May 1999 on budgetary discipline and improvement of the budgetary procedure)
 Type: Decision
 Subject Matter: Europe;  cooperation policy;  EU institutions and European civil service;  budget;  EU finance
 Date Published: 2001-09-15

 Avis juridique important|32001D06912001/691/EC: Decision of the European Parliament and of the Council of 14 December 2000 concerning the mobilisation of the flexibility instrument (paragraph 24 of the Interinstitutional Agreement of 6 May 1999 on budgetary discipline and improvement of the budgetary procedure) Official Journal L 246 , 15/09/2001 P. 0027 - 0027Decision of the European Parliament and of the Councilof 14 December 2000concerning the mobilisation of the flexibility instrument(paragraph 24 of the Interinstitutional Agreement of 6 May 1999 on budgetary discipline and improvement of the budgetary procedure)(2001/691/EC)THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Interinstitutional Agreement on budgetary discipline and improvement of the budgetary procedure(1), and in particular paragraph 24 thereof,Having regard to the Commission proposal,Having regard to the conclusions of the conciliation meeting between the Council and a European Parliament delegation, with the Commission also taking part, on 23 November 2000 when the Council gave the 2001 budget its second reading,Whereas:(1) As a result of developments in Serbia, the political conditions are now satisfied for Serbia to qualify for the programme of assistance for reconstruction, development and stabilisation mounted for the entire western Balkans region.(2) The aid initially earmarked for Serbia in the preliminary draft budget presented by the Commission for 2001 totalling EUR 40 million and designed to assist the democratic forces in the country and the towns administered by the opposition must be extended to cover the financing of reconstruction work and the amount raised to EUR 240 million for that year.(3) After examining the allocations for all the actions covered by heading 4 (External action) of the financial perspective, the two arms of the budgetary authority agree that this additional expenditure cannot be financed in 2001 within the limits of the ceiling set for this heading.(4) The conditions for using the flexibility instrument as set out in paragraph 24 of the abovementioned Interinstitutional Agreement are satisfied,HAVE DECIDED AS FOLLOWS:Article 1The flexibility instrument shall be used to provide EUR 200 million for the 2001 budget.Article 2This amount shall be used to finance reconstruction work in Serbia within Chapter B7-54 of the 2001 budget.Article 3This decision shall be published in the Official Journal of the European Communities at the same time as the budget for 2001.Done at Strasbourg, 14 December 2000.For the European ParliamentThe PresidentN. FontaineFor the CouncilThe PresidentF. Parly(1) OJ C 172, 18.6.1999, p. 1.